Title: To George Washington from Lieutenant Colonel Ebenezer Huntington, 25 January 1780
From: Huntington, Ebenezer
To: Washington, George


          
            Dear General
            Quarters near Morris Town 25th Jany 1780
          
          Agreable to Orders yesterday from Colo. Angell (the Commanding Officer of, Clintons & Starks Brigade[s]), it is out of my power to pay that Attention to the Recommendations of Officers commanding Regts in Genl Starks Brigade, that other Officers commanding Brigades in the line can do. Colo. Jacksons Regt have had few or no Officers furloughd & Majr Trescott who Commands that Regt hath this day recommended Two Captains for furloughs, & mentions that the Situation of the Regt will well admit of their Absence, I would wish to know whether your Excellency will permit the furloughing of any more Officers from the Brigade when properly recommended by the Commanding Officers of Regiments—As I am unwilling to transgress, Colo. Angells Orders, alth’o I think myself sufficiently Justified by late Genl Orders, I shall wait your further Directions before I

furlough any Officers. I am with Respect & Esteem Your Excellencies Most Obedt & very Humble Servant
          
            Ebenr HuntingtonLt Colo. Commdt Genl Starks Brigade
          
        